Name: Decision No 1855/2006/EC of the European Parliament and of the Council of 12Ã December 2006 establishing the Culture Programme (2007 to 2013)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  culture and religion;  management
 Date Published: 2006-12-27

 27.12.2006 EN Official Journal of the European Union L 372/1 DECISION No 1855/2006/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 December 2006 establishing the Culture Programme (2007 to 2013) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the first indent of Article 151(5) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the Committee of the Regions (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) It is essential to promote cooperation and cultural exchanges in order to respect and promote the diversity of cultures and languages in Europe and improve knowledge among European citizens of European cultures other than their own, while at the same time heightening their awareness of the common European cultural heritage they share. Promoting cultural and linguistic cooperation and diversity thus helps to make European citizenship a tangible reality by encouraging direct participation by European citizens in the integration process. (2) An active cultural policy aimed at the preservation of European cultural diversity and the promotion of its common cultural elements and cultural heritage can contribute to improving the external visibility of the European Union. (3) For citizens to give their full support to, and participate fully in, European integration, greater emphasis should be placed on their common cultural values and roots as a key element of their identity and their membership of a society founded on freedom, equity, democracy, respect for human dignity and integrity, tolerance and solidarity, in full compliance with the Charter of Fundamental Rights of the European Union. (4) It is essential that the cultural sector contribute to, and play a role in, broader European political developments. The cultural sector is an important employer in its own right and there is, in addition, a clear link between investment in culture and economic development, hence the importance of reinforcing cultural policies at regional, national and European level. Accordingly, the place of cultural industries in the developments taking place under the Lisbon Strategy should be strengthened, as these industries are making an increasingly large contribution to the European economy. (5) It is also necessary to promote active citizenship and strengthen the fight against exclusion in all its forms, including racism and xenophobia. Improving access to culture for as many as possible can be a means of combating social exclusion. (6) Article 3 of the Treaty stipulates that, in all the activities referred to in that Article, the Community is to aim at eliminating inequalities, and at promoting equality, between men and women. (7) The Kaleidoscope, Ariane, Raphael and Culture 2000 cultural programmes, set out respectively in Decisions Nos 719/96/EC (3), 2085/97/EC (4), 2228/97/EC (5) and 508/2000/EC (6), marked positive stages in the implementation of Community action on culture. Considerable experience has thus been acquired, particularly through the evaluation of these cultural programmes. It is at present worthwhile to rationalise and strengthen Community cultural action on the basis of the results of these evaluations, the results of consultation with all interested parties and recent work by the European institutions. It is therefore appropriate to establish a programme to this end. (8) The European institutions have themselves spoken out on many occasions on subjects relating to Community cultural action and the challenges of cultural cooperation, in particular in Council Resolutions of 25 June 2002 on a new work plan on European cooperation in the field of culture (7) and of 19 December 2002 implementing the work plan for European cooperation in the field of culture (8), resolutions of the European Parliament of 5 September 2001 on cultural cooperation in the European Union (9), of 28 February 2002 on the implementation of the Culture 2000 Programme (10), of 22 October 2002 on the importance and dynamism of the theatre and the performing arts in an enlarged Europe (11), and of 4 September 2003 on Cultural Industries (12), and the opinion of the Committee of the Regions of 9 October 2003 on the extension of the Culture 2000 Programme. (9) The Council, in its abovementioned resolutions, has stressed the need to adopt a more coherent approach at Community level with regard to culture, and that European added value is an essential and determining concept in the context of European cultural cooperation, and a general condition for Community measures in the field of culture. (10) In order to make this common cultural area for the peoples of Europe a reality, it is important to promote the transnational mobility of cultural players and the transnational circulation of artistic and cultural works and products, and to encourage dialogue and cultural exchanges. (11) The Council, in its conclusions of 16 November 2004 relating to the work plan on culture (2005-2006), the European Parliament in its resolution of 4 September 2003 on Cultural Industries, and the European Economic and Social Committee in its opinion of 28 January 2004 on cultural industries in Europe, have expressed their views on the need to take greater account of the specific economic and social features of non-audiovisual cultural industries. Moreover, the preparatory actions for cooperation on cultural matters promoted between 2002-2004 should be taken into account in the new programme. (12) In this context, there is a case for promoting increased cooperation between cultural players by encouraging them to form multi-annual cooperation projects, thus enabling them to develop common activities, to provide support for more targeted measures with a real European added value, to support symbolic cultural events, to support European cultural cooperation organisations and to encourage analyses on chosen themes of European interest, as well as the collection and dissemination of information and activities aimed at maximising the impact of projects in the field of European cultural cooperation and European cultural policy development. (13) Under Decision No 1622/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community action for the European Capital of Culture event for the years 2007 to 2019 (13) significant funding should be given to this event, which has a high profile among Europeans and helps to strengthen the feeling of belonging to a common cultural area. In the context of this event, the accent should be on trans-European cultural cooperation. (14) Support should be given to the operation of organisations working for European cultural cooperation and thus playing the role of ambassadors of European culture, based on the experience acquired by the European Union in the context of Decision No 792/2004/EC of the European Parliament and of the Council of 21 April 2004 establishing a Community action programme to promote bodies active at European level in the field of culture (14). (15) It is necessary for the Programme, in compliance with the principle of freedom of expression, to contribute to the European Union's efforts to promote sustainable development and to combat all forms of discrimination. (16) The European Union candidate countries and EFTA countries which are members of the EEA Agreement should be recognised as potential participants in Community programmes in accordance with the agreements concluded with those countries. (17) The European Council of 19 and 20 June 2003 adopted the Thessaloniki Agenda for the Western Balkans: moving towards European integration, laying down that Community programmes should be open to the countries in the Stabilisation and Association Process on the basis of framework agreements to be signed between the Community and those countries. If they wish, those countries should be able, depending on budgetary considerations or political priorities, to take part in the Programme or benefit from a more limited formula for cooperation, on the basis of supplementary appropriations and specific procedures to be agreed between the parties concerned. (18) The Programme should also be open to cooperation with other third countries which have signed agreements with the Community containing a cultural strand, in accordance with procedures to be defined. (19) It is necessary, in order to increase the added value of the Community action, to ensure coherence and complementarity between actions carried out within the framework of this Decision and other relevant Community policies, actions and instruments, in compliance with Article 151(4) of the Treaty. Particular attention should be paid to the interface of Community measures in the fields of culture and education and to actions which promote exchanges of best practice and closer cooperation at European level. (20) With regard to the implementation of Community support, the specific nature of the cultural sector in Europe should be taken into account, and particular care should be taken to ensure that administrative and financial procedures are simplified as much as possible and adapted to the objectives pursued as well as to practices and developments in the cultural sector. (21) The Commission, Member States and the cultural contact points should work to encourage the participation of smaller operators in the multi-annual cooperation projects and the organisation of activities aimed at bringing together potential project partners. (22) The Programme should bring together the specific qualities and expertise of cultural operators from throughout Europe. Where necessary, the Commission and Member States should take measures to address low participation rates of cultural operators in any Member State or participating country. (23) It is worthwhile ensuring, within the framework of cooperation between the Commission and Member States, ongoing monitoring and evaluation of the Programme in order to enable readjustments, particularly within the priorities for the implementation of measures. The evaluation should include an external evaluation to be conducted by independent, impartial bodies. (24) The procedures for monitoring and evaluating the Programme should make use of objectives and indicators which are specific, measurable, achievable, relevant and timed. (25) Suitable measures should be implemented to prevent irregularities and fraud and to recover funds which have been lost or transferred or used improperly. (26) It is appropriate to establish a single financing and programming instrument for cultural cooperation, entitled the Culture Programme, for the period from 1 January 2007 to 31 December 2013. (27) This Decision lays down, for the entire duration of the Programme, a financial envelope constituting the prime reference, within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (15). (28) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (16). (29) The measures necessary for the financial implementation of this Decision should be adopted in accordance with Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (17) (hereinafter referred to as the Financial Regulation), and with Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 (18). (30) Community action is complementary to national or regional action in the field of cultural cooperation. Since the objectives of this Decision, namely to enhance the European cultural area based on common cultural heritage (transnational mobility of cultural players in Europe, transnational circulation of works of art and cultural and artistic products and intercultural dialogue) cannot be sufficiently achieved by the Member States owing to their transnational character, and can therefore, by reason of the scale or effects of the action, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives. (31) There should be transitional provisions in order to ensure a smooth transition between the programmes drawn up by Decisions No 508/2000/EC and No 792/2004/EC on the one hand and, on the other, the Programme established by this Decision, HAVE DECIDED AS FOLLOWS: Article 1 Establishment and duration 1. This Decision establishes the Culture Programme, a single multi-annual programme for Community measures in the field of culture open to all cultural sectors and all categories of cultural operators (hereinafter referred to as the Programme). 2. The Programme shall be implemented for the period from 1 January 2007 to 31 December 2013. Article 2 Budget 1. The financial envelope for the implementation of the Programme for the period referred to in Article 1 is hereby set at EUR 400 million. 2. Annual appropriations shall be authorised by the budgetary authority within the limits of the financial framework. Article 3 Objectives 1. The general objective of the Programme shall be to enhance the cultural area shared by Europeans and based on a common cultural heritage through the development of cultural cooperation between the creators, cultural players and cultural institutions of the countries taking part in the Programme, with a view to encouraging the emergence of European citizenship. The Programme shall be open to the participation of non-audiovisual cultural industries, in particular small cultural enterprises, where such industries are acting in a non-profit-making cultural capacity. 2. The specific objectives of the Programme are: (a) to promote the transnational mobility of cultural players; (b) to encourage the transnational circulation of works and cultural and artistic products; (c) to encourage intercultural dialogue. Article 4 Fields of action 1. The objectives of the Programme shall be pursued through the implementation of the following measures, as described in the Annex: (a) support for cultural actions, as follows:  multi-annual cooperation projects,  cooperation measures,  special actions; (b) support for bodies active at European level in the field of culture; (c) support for analyses and the collection and dissemination of information and for activities maximising the impact of projects in the field of European cultural cooperation and European cultural policy development. 2. These measures shall be carried out in accordance with the provisions set out in the Annex. Article 5 Provisions concerning third countries 1. The Programme shall be open to the participation of the following countries: (a) EFTA countries which are members of the EEA, in accordance with the provisions of the EEA Agreement; (b) candidate countries benefiting from a pre-accession strategy for accession to the Union, in accordance with the general principles and with the general conditions and procedures for the participation of these countries in the Community programmes established in the framework agreements; (c) the countries of the Western Balkans in accordance with the procedures defined with those countries following the framework agreements providing for their participation in Community programmes. Provided that the conditions are met and additional appropriations are paid, the countries referred to in this paragraph shall participate fully in the Programme. 2. The Programme shall also be open to cooperation with other third countries which have concluded association or cooperation agreements with the Community which include cultural clauses, on the basis of supplementary appropriations and specific procedures to be laid down. The countries of the Western Balkans referred to in paragraph 1(c) which do not wish to benefit from full participation in the Programme may benefit from cooperation with the Programme under the conditions laid down in this paragraph. Article 6 Cooperation with international organisations The Programme shall permit joint action with international organisations competent in the field of culture, such as UNESCO or the Council of Europe, on the basis of joint contributions and in accordance with the various rules prevailing in each institution or organisation for the realisation of the measures listed in Article 4. Article 7 Complementarity with other Community instruments The Commission shall ensure a link between the Programme and other Community instruments, particularly those relating to the Structural Funds and those in the fields of education, vocational training, research, information society, citizenship, youth, sport, languages, social inclusion, EU external relations and combating all forms of discrimination. Article 8 Implementation 1. The Commission shall implement the Community actions which form the subject of the Programme in accordance with the Annex. 2. The following measures shall be adopted in accordance with the procedure referred to in Article 9(2): (a) the annual work plan, including priorities, selection criteria and procedures; (b) the annual budget and the breakdown of funds among the different actions of the Programme; (c) the procedures for monitoring and evaluating the Programme; (d) the financial support to be provided by the Community under Article 4(1)(a), first indent: amounts, duration, distribution and beneficiaries. 3. All other measures necessary for the implementation of this Decision shall be adopted in accordance with the procedure referred to in Article 9(3). Article 9 Committee 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months. 3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4. The committee shall adopt its Rules of Procedure. Article 10 Cultural contact points 1. The cultural contact points as defined in section I.3.1 of the Annex shall act as implementing bodies for the dissemination of information on the Programme at national level, having regard to Article 54(2)(c) and (3) of the Financial Regulation. 2. The cultural contact points shall comply with the following criteria: (a) have an adequate number of staff, with professional and linguistic capacities appropriate for work in an environment of international cooperation; (b) have an appropriate infrastructure, in particular as regards information and communications technology; (c) operate in an administrative context which enables them to carry out their tasks satisfactorily and to avoid conflicts of interest. Article 11 Financial provisions 1. Financial aid shall take the form of grants to legal persons. Grants may in certain cases be awarded to natural persons under the terms of Article 114(1) of the Financial Regulation. The Commission may also award prizes to natural or legal persons for actions or projects implemented under the Programme. Depending on the nature of the action, flat-rate financing and/or the application of unit cost rates may be authorised. 2. The Commission may decide, in accordance with the characteristics of the beneficiaries and the nature of the actions, whether to exempt them from verification of the professional competencies and qualifications required to complete the proposed action or work programme. 3. Specific activities by the European Capitals of Culture designated pursuant to Decision 1419/1999/EC may receive a grant or a prize. Article 12 Contribution to other Community objectives The Programme shall contribute to the strengthening of the transversal objectives of the Community, in particular by: (a) promoting the fundamental principle of freedom of expression; (b) encouraging greater awareness of the importance of contributing to sustainable development; (c) seeking to promote mutual understanding and tolerance within the European Union; (d) contributing to the elimination of all discrimination based on sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation. Particular attention shall be given to coherence and complementarity between the Programme and Community policies in the field of cultural cooperation with third countries. Article 13 Monitoring and evaluation 1. The Commission shall ensure regular monitoring of the Programme against its objectives. The results of the monitoring and evaluation process shall be used when implementing the Programme. Monitoring shall include in particular the drawing up of the reports referred to in paragraph 3(a) and (c). The specific objectives of the Programme may, on the basis of the results of monitoring reports, be revised in accordance with the procedure laid down in Article 251 of the Treaty. 2. The Commission shall ensure regular, external and independent evaluation of the Programme. 3. The Commission shall submit to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions: (a) an interim evaluation report on the results obtained and on the qualitative and quantitative aspects of the implementation of the Programme not later than 31 December 2010; (b) a communication on the continuation of the Programme not later than 31 December 2011; (c) an ex post evaluation report not later than 31 December 2015. Article 14 Transitional provisions Actions initiated before 31 December 2006 on the basis of Decisions No 508/2000/EC and No 792/2004/EC shall continue to be administered until their closure in accordance with the provisions of these Decisions. The committee set up under the terms of Article 5 of Decision No 508/2000/EC shall be replaced by the committee provided for in Article 9 of this Decision. Article 15 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Strasbourg, 12 December 2006. For the European Parliament President J. BORRELL FONTELLES For the Council President M. PEKKARINEN (1) OJ C 164, 5.7.2005, p. 65. (2) Position of the European Parliament of 25 October 2005 (OJ C 272 E, 9.11.2006, p. 233), Council Common Position of 18 July 2006 (OJ C 238 E, 3.10.2006, p. 18) and Position of the European Parliament of 24 October 2006 (not yet published in the Official Journal). Council Decision of 11 December 2006. (3) Decision No 719/96/EC of the European Parliament and of the Council of 29 March 1996 establishing a programme to support artistic and cultural activities having a European dimension (Kaleidoscope) (OJ L 99, 20.4.1996, p. 20). Decision as amended by Decision No 477/1999/EC (OJ L 57, 5.3.1999, p. 2). (4) Decision No 2085/97/EC of the European Parliament and of the Council of 6 October 1997 establishing a programme of support, including translation, in the field of books and reading (Ariane) (OJ L 291, 24.10.1997, p. 26). Decision as amended by Decision No 476/1999/EC (OJ L 57, 5.3.1999, p. 1). (5) Decision No 2228/97/EC of the European Parliament and of the Council of 13 October 1997 establishing a Community action programme in the field of cultural heritage (The Raphael Programme) (OJ L 305, 8.11.1997, p. 31). Decision as repealed by Decision No 508/2000/EC (OJ L 63, 10.3.2000, p. 1). (6) Decision No 508/2000/EC of the European Parliament and of the Council of 14 February 2000 establishing the Culture 2000 programme (OJ L 63, 10.3.2000, p. 1). Decision as last amended by Council Regulation (EC) No 885/2004 (OJ L 168, 1.5.2004, p. 1). (7) OJ C 162, 6.7.2002, p. 5. (8) OJ C 13, 18.1.2003, p. 5. (9) OJ C 72 E, 21.3.2002, p. 142. (10) OJ C 293 E, 28.11.2002, p. 105. (11) OJ C 300 E, 11.12.2003, p. 156. (12) OJ C 76 E, 25.3.2004, p. 459. (13) OJ L 304, 3.11.2006, p. 1. (14) OJ L 138, 30.4.2004, p. 40. (15) OJ C 139, 14.6.2006, p. 1. (16) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (17) OJ L 248, 16.9.2002, p. 1. (18) OJ L 357, 31.12.2002, p. 1. Regulation as last amended by Commission Regulation (EC, Euratom) No 1248/2006 (OJ L 227, 19.8.2006, p. 3). ANNEX I. DESCRIPTION OF ACTIVITIES AND EVENTS 1. First strand: support for cultural actions 1.1. Multi-annual cooperation projects The Programme shall support sustainable and structured cultural cooperation projects in order to bring together the specific quality and expertise of cultural operators throughout the whole of Europe. This support is intended to assist the cooperation projects in their start-up and structuring phase or in their geographical extension phase. The aim shall be to encourage them to establish sustainable foundations and achieve financial autonomy. Each cooperation project shall involve at least six operators from six different countries participating in the Programme. Its purpose shall be to bring together a variety of operators from one or more sectors for various multi-annual activities, which may be sectoral or cross-sectoral in nature but which must pursue a common objective. Each cooperation project shall be intended to carry out a number of structured, multi-annual cultural activities. These activities are to be implemented throughout the duration of Community financing. They must have at least two of the three specific objectives indicated in Article 3(2). Priority will be given to cooperation projects intending to develop activities meeting the three specific objectives in that Article. The cooperation projects shall be selected following calls for proposals pursuant to the Financial Regulation. In this context, selection will be made on the basis, among other things, of the recognised expertise of co-organisers in their field of activity, their financial and operational capacity to carry out the proposed activities, and the quality of these activities and the extent to which they meet the general objective and specific objectives of the Programme, as set out in Article 3. The cooperation projects must be founded on a cooperation agreement, i.e. a common document with a legal form in one of the participating countries and signed by all co-organisers. Community support may not exceed 50 % of the project budget and shall be degressive in nature. It may not exceed EUR 500 000 per year for all activities of the cooperation projects. This support shall be granted for a period of three to five years. By way of illustration, approximately 32 % of the total budget allocated to the Programme shall be devoted to this type of support. 1.2. Cooperation measures The Programme shall support sectoral or cross-sectoral cultural cooperation actions between European operators. Priority shall be given to creativity and innovation. Actions aimed at exploring avenues for cooperation in order to develop them over the longer term will be particularly encouraged. Each action shall be designed and carried out in partnership by at least three cultural operators in three different participating countries, whether or not these operators come from one or more sectors. Actions shall be selected following calls for proposals pursuant to the Financial Regulation. In this context, selection will be made on the basis of the recognised expertise of co-organisers, their financial and operational capacity to carry out the proposed activities, the quality of these activities and the extent to which they meet the general objective and specific objectives of the Programme, as set out in Article 3. Community support may not exceed 50 % of the project budget. It may not be less than EUR 50 000 nor more than EUR 200 000. This support shall be granted for a maximum of 24 months. The conditions set out for this action concerning the minimum number of operators required in order to present projects, as well as the minimum and maximum amounts for Community support, may be adapted to take account of the specific conditions of literary translation. By way of illustration, approximately 29 % of the total budget allocated to the Programme shall be devoted to this type of support. 1.3. Special actions The Programme shall also support special actions. These actions shall be special in that they should be substantial in scale and scope, strike a significant chord with the peoples of Europe and help to increase their sense of belonging to the same community, make them aware of the cultural diversity of Member States, and also contribute to intercultural and international dialogue. They must meet at least two of the three specific objectives set out in Article 3. These special actions shall also help to raise the visibility of Community cultural action both within and beyond the European Union. They shall also contribute to raising global awareness of the wealth and diversity of European culture. Significant support will be given to the European Capitals of Culture in order to help implement activities stressing European visibility and trans-European cultural cooperation. Special actions may also include the awarding of prizes, in so far as they highlight artists, works or cultural or artistic achievements, make them known beyond national borders and thus encourage mobility and exchanges. Support may also be given in this context to cooperation with third countries and international organisations, as set out in Article 5(2) and Article 6. The examples given above do not constitute an exhaustive list of measures likely to be supported under this sub-strand of the Programme. The selection procedures for special actions will depend on the action in question. Financing will be granted following calls for proposals and invitations to tender, except in the cases referred to in Articles 54 and 168 of the Financial Regulation. Account will also be taken of the extent to which each action meets the general objective and specific objectives of the Programme, as set out in Article 3 of this Decision. Community support may not exceed 60 % of the project budget. By way of illustration, approximately 16 % of the total budget allocated to the Programme shall be devoted to this type of support. 2. Second strand: support for bodies active at European level in the field of culture This support shall take the form of an operating grant to co-finance expenditure associated with the permanent work programme of a body which pursues an aim of general European interest in the field of culture or an objective forming part of the Union's policy in this area. Provision shall be made for these grants to be awarded on the basis of annual calls for proposals. By way of illustration, approximately 10 % of the total budget allocated to the Programme shall be devoted to this strand. Support may be given to bodies working for cultural cooperation in one or more of the following ways:  providing representation at Community level,  collecting or disseminating information for facilitating trans-European Community cultural cooperation,  networking at European level for bodies active in the field of culture,  participating in cultural cooperation projects or acting as ambassadors for European culture. These bodies must present a real European dimension. In this regard, they must carry out their activities at European level, alone or in the form of various coordinated associations, and their structure (registered members) and activities must have a potential influence at European Union level or cover at least seven European countries. This strand shall be open to the bodies supported under Part 2 of Annex I to Decision No 792/2004/EC as well as any other body active at European level in the field of culture, provided that they meet the objectives set out in Article 3 of this Decision and comply with the terms and conditions of this Decision. The beneficiaries of these operating grants shall be selected through a call for proposals. This shall be done on the basis of matching the bodies' work programme with the specific objectives set out in Article 3. The total operating grant awarded under this strand may not exceed 80 % of the body's admissible expenditure for the year in which the grant is awarded. 3. Third strand: support for analyses and for the collection and dissemination of information and for maximising the impact of projects in the field of cultural cooperation By way of illustration, approximately 5 % of the total budget allocated to the Programme shall be devoted to this strand. 3.1. Support for cultural contact points In order to ensure targeted, effective grass-roots dissemination of practical information on the Programme, it shall provide for support from cultural contact points. These bodies, acting at national level, shall be set up on a voluntary basis according to Article 39 of Regulation (EC, Euratom) No 2342/2002. The task of the cultural contact points shall be to:  promote the Programme,  facilitate access to the Programme for, and encourage participation in its activities by, as many professionals and operators in the cultural field as possible, by means of an effective dissemination of information and by developing appropriate networking initiatives between themselves,  provide an efficient link with the various institutions providing aid to the cultural sector in Member States, thus contributing to complementarity between the measures taken under the Programme and national support measures,  provide information on other Community programmes open for cultural projects if required. 3.2. Support for analyses in the field of cultural cooperation The Programme shall support the carrying out of studies and analyses in the field of European cultural cooperation and European cultural policy development. The aim of this support shall be to increase the volume and quality of information and data to develop comparative data and analysis on cultural cooperation at European level, particularly with regard to the mobility of creators and cultural players, the circulation of works of art and artistic and cultural products and intercultural dialogue. Studies and analyses contributing to increasing knowledge of the phenomenon of trans-European cultural cooperation and to creating favourable conditions for it to flourish may be supported under this strand. Projects aimed at collecting and analysing statistics will be particularly encouraged. 3.3. Support for the collection and dissemination of information and for maximising the impact of projects in the field of cultural cooperation. The Programme shall support the collection and dissemination of information and activities aimed at maximising the impact of projects via the development of an Internet tool targeted at the needs of culture professionals in the field of trans-European cultural cooperation. This tool should make possible the exchange of experience and good practice and the dissemination of information concerning the Programme as well as trans-European cultural cooperation in the broad sense. II. PROGRAMME MANAGEMENT The Programme's financial allocation may also cover expenses pertaining to preparatory, monitoring, control, audit and evaluation activities, required directly for the management and the realisation of the objectives of the Programme, in particular, studies, meetings, information and publication actions, expenses linked to computer networks focusing on information exchange, together with all other technical and administrative assistance expense to which the Commission may have recourse for the management of the Programme. III. CONTROLS AND AUDITS For projects selected in accordance with the procedure described in Article 11(2), a sampling audit system will be established. The beneficiary of a grant shall make available to the Commission all supporting documents relating to expenditure for a period of five years reckoned from the date of the final payment. The beneficiary of a grant shall ensure that, where applicable, supporting documents in the possession of partners or members are made available to the Commission. The Commission may have an audit of the use made of the grant carried out either directly by its own staff or by any other qualified outside body of its choice. Such audits may be carried out throughout the lifetime of the contract and for a period of five years from the date of payment of the balance. Where appropriate, the audit findings may lead to recovery decisions by the Commission. Commission staff and outside personnel authorised by the Commission shall have appropriate access to the offices of the beneficiary and to all the information, including information in electronic format, needed in order to conduct such audits. The Court of Auditors and the European Anti-Fraud Office (OLAF) shall enjoy the same rights, especially those of access, as the Commission. In order to protect the financial interests of the Community against fraud and other irregularities, the Commission may carry out on-the-spot checks and inspections under the Programme in accordance with Council Regulation (Euratom, EC) No 2185/96 (1). Where necessary, investigations shall be conducted by OLAF in accordance with Regulation (EC) No 1073/1999 of the European Parliament and of the Council (2). IV. INFORMATION, COMMUNICATION AND ACTIVITIES AIMED AT MAXIMISING THE IMPACT OF PROJECTS 1. Commission The Commission may organise seminars, conferences or meetings in order to facilitate the implementation of the Programme, and undertake information, publication, dissemination and other activities aimed at maximising the impact of projects as appropriate, as well as the monitoring and evaluation of the Programme. Such activities may be financed by means of grants, or the public procurement process, or be organised and financed directly by the Commission. 2. Contact points The Commission and Member States shall organise on a voluntary basis and reinforce the exchange of information useful for the implementation of the Programme via the cultural contact points acting as implementing bodies at national level, under the terms of Article 54(2)(c) and (3) of the Financial Regulation. 3. Member States Without prejudice to Article 87 of the Treaty, Member States may, if necessary, establish support schemes for individual mobility of cultural players in order to address their low participation in the Programme. This support may take the form of travel grants for cultural operators in order to facilitate the preparatory phase of transnational cultural projects. V. OVERALL BUDGET BREAKDOWN Breakdown of the annual budget for the Programme Percentage of the budget Strand 1 (support for cultural actions) Approximately 77 %  multi-annual cooperation projects Approximately 32 %  cooperation measures Approximately 29 %  special actions Approximately 16 % Strand 2 (support for bodies active at European level in the field of culture) Approximately 10 % Strand 3  (support for analysis, collection and dissemination of information) Approximately 5 % Total operational expenditure Approximately 92 % Programme management Approximately 8 % These percentages are indicative and subject to change by the Committee provided for in Article 9 in accordance with the procedure referred to in Article 9(2). (1) OJ L 292, 15.11.1996, p. 2. (2) OJ L 136, 31.5.1999, p. 1.